      Case 1:19-cv-03859-RPK-VMS Document 35 Filed 09/24/20 Page 1 of 4 PageID #: 132
                                                                                     FILED
           1                                                               ,. ^ IN CLERK'S OFFICi             i
           !
                                                                            U.S. DISTRICT COURT ED.N,Y.
                                                                            ★     SFP ?i onofi      .
    /o :       /ro/lDra-'riU 3urjc^ H£kG^slt^^ V^-Ctx H So^\(>Vnnnni-i-f,. ' '
               1/         iJ             >■>              '                  BROOKLYN OFFICE
                                nJJnf^l<^e.CKj\i\^ pcij:^ conrL
    /Wef
                                                              rinilf^WP^^Wn^l
                                                              111 Ul      t u TflTfl 1    1
                     //                                       1    1 Sv.r t ^        I    \               1
                     r4^flJ3r                                 I    1—                                     1
                                                              1 FRO_se^^h:1£eJ
                           ^ CL/y^ u)C         4^ I     \rOu ck^mJ              Cjou/^ tlA-cLj
               5/4^/"-^ Acu/^ h" ee^ 'VrcLnc-^/>,A io^icJ:.               Sou^L>/^ ^
                                                      -Z. kiMT^                    Ad Z. Leu/
               tkjnpr-e. --t> Mr- ^kjOccAl /^ytd Ae^lJ. K/zk "f^te                  cii/ic/ Jd /n^Ack:
                     outranje                  a& SoifjM^y?i X4/c Pi^c^k
                          Cjorpr. ay\A IZ Cii^a fe^P L)a^
               pl-Aj!—/yi^ C/c/tv^ Ae^^/Z /i^.p               Par mw j)L\irJ^'Hiero^juk
                      (zl/ //e^ouz!f ^Jure                    1a Q>a (x/ /HeJ^rrJ
               /wAef ZA.iad PsLo/r)/^ dtzrJ^r-:
                   Ar\<^0 . (>u/Il \zau        .C^/lJJ/lo 4%}^ PdAfr P^arL''lCZ 1
                              \Aa6^ Par         ^el 4o 4Ac (LeP^^^te/iktAf" ^
                     A              KrryLA S^r W/OavA Lt^l^/7 CLn/ L> ac////
                      rA.nA i^lL c^/AA you oir A) c,A IcL-
               ^^l^lAe Pr»far, —Z-' LiaJ C/LZZ' A/r. SA^acL r:rn^ujL                                 Aa
               ^Zi>/7ar^ <la ir^uoe 4P.-e pL^Ae. r^A.P ]r\.e/^.



[
                                                              ^arjrpJ^'\ \A/lA/c^k^e. Pr.
               Pr^

               Ai'
               ^'hySslP
               \J^£X M.. 9czUMrP[ '            e.
                             '
        Case 1:19-cv-03859-RPK-VMS Document 35 Filed 09/24/20 Page 2 of 4 PageID #: 133


                                                                         T        ♦               1
                                                                                                  J

                                                                                                  \




                                                                                                  1




                                                                                      T           1




                                       '




-           •




                                                                                      1

                                                                                      j



                                                                                                  1




                                                                                              f

                                                                                              [




                                                                                              \




    —   -       -      _   _   -




                                   -   1       —           -                 -•




                                       1




                                       '




                                                                                          —   —




                                   1




                                           '
                Case 1:19-cv-03859-RPK-VMS Document 35 Filed 09/24/20 Page 3 of 4 PageID #: 134
                                                       SOUTH JERSEY NJ 080
SouW-^ SV^ ?r\S'Oi^                                         21 SEP 202O PM 4 L
H^9S R+V7




                                    ^UAi <^
                                               As|r»,      ^m/ork

                                                 uy

                                                                                                  f»




                                      1i20i-iS32SS
3859-RPK-VMS Document 35 Filed 09/24/20 Page 4 of
